 



INTEREST ESCROW ACCOUNT AGREEMENT

 

Buyer:

1333 Vista Drive, LLC,

a Florida limited liability company

 

Lender:

Shepherd’s Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

(302) 752-2688

 

This Agreement made this June 30, 2016, by and between 1333 Vista Drive, LLC
(hereinafter referred to as “Buyer”), and Shepherd’s Finance, LLC, a Delaware
Limited Liability Company, (hereinafter referred to as “Lender”).

 

WHEREAS, Lender has provided first mortgage construction loan financing (Loan #
1014719, the “Loan”) to the Lex Partners II, LLC (“Borrower”), for that certain
real property located at 1333 Vista Drive, Sarasota FL 34239 (the “Property”) as
more fully described in the Promissory Note, Construction Loan Agreement,
Mortgage, and other related documents for the same loan and Property, the
“Related Documents” for the loan dated June February 19, 2016; and

 

WHEREAS, Borrower, has conveyed the Property to 1333 Vista drive, LLC (“Buyer”);
and

 

WHEREAS, Borrower and Buyer desire to finish the construction of the single
family residence on the Property; and

 

WHEREAS, Borrower has requested that Lender establish an interest escrow for the
purpose of making interest payments on the Loan; and

 

WHEREAS, Lender has agreed to establish an Interest Escrow for the benefit of
the Borrower for the purpose of making interest payments on the loan;

 

NOW THEREFORE, in consideration of the above recitals incorporated herein by
reference and in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.Lender shall open and maintain on its books an account for the Interest
Escrow. The Interest Escrow shall be initially funded by Buyer by payment to
Lender of the sum of Ninety Six Thousand Five Hundred Fifty Three Dollars and
eight Cents ($96,553.08).

 

2.Payments for the prior month’s accrued interest shall be due on the fifteenth
(15th) day of each month. Upon or prior to such due date, Lender shall apply
funds up to the balance of the Interest Escrow to the amount due on the Loan as
interest, at Lender’s discretion as to the allocation. If the funds of the
interest escrow are exhausted prior to the Loan being paid off, the Borrower
will make interest payments to the Lender from their funds. At any time that the
Borrower has been in default for more than 30 consecutive days, Lender can apply
any or all funds in the Interest Escrow to the Loan, allocated at the Lender’s
discretion.

 

3. The Lender will invest the Interest Escrow Account into its general operating
funds and will not pay the Borrower interest on the Interest Escrow Account. All
amounts in the Interest Escrow shall be commingled with the general funds of
Lender, and such account shall not be required to be insured by the FDIC. Lender
may utilize book entries or a ledger system for purposes of tracking debits,
credits and balances of the Interest Escrow. All calculations in connection with
the Interest Escrow shall be made by Lender and, except in the case of manifest
error in computation; such calculations shall be conclusive and binding on the
Borrower Parties as to the amount shown in the Interest Escrow at any time.

 

4. Borrower shall receive any remaining balance in the interest escrow from
Lender when all debt to Lender has been paid in full.

 

5. The parties agree that this Interest Escrow Account Agreement shall be
governed and construed in accordance with the laws of the State of Florida.

 

 Page 1 

   

 

INTEREST ESCROW ACCOUNT AGREEMENT

(Continued)

 



 

6. This Interest Escrow Account Agreement contains the entire understanding of
the parties hereto with respect to the subject matter contained herein and shall
not be modified except by a writing signed by all the parties.

 

7. This Interest Escrow Account Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

8. Notices. Any notification, direction, authorization, request, instruction,
legal process or other instrument to be given or served hereunder shall be in
writing and shall be delivered by certified mail, return receipt requested, by
Federal Express or other courier service, or by legible facsimile transmission
provided the party making such delivery can furnish evidence of confirmed
receipt by the addressee of the facsimile transmission, to all parties at the
following addresses:

 

To the Lender:

Shepherd’s Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

To the Buyer:

1333 Vista Drive, LLC

13000 SW 61stAve.

Miami FL 33156

 

9. This Agreement may not be modified except by written agreement. This
Agreement may be executed in multiple counterparts each of which when taken
together shall constitute one original. A facsimile copy of this document shall
be as effective as the original.

 

10. The terms of this Interest Escrow Account Agreement do not modify or in any
way amend the Related Documents for the loan, and nothing contained in this
Interest Escrow Account Agreement shall be interpreted to waive or amend the
obligations of the parties under the Related Documents for the loan.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

BUYER:       1333 Vista Drive, LLC         By: /s/ Dennis Nickerson   Name:
Dennis Nickerson   Title: Manager         LENDER:       Shepherd’s Finance, LLC
        By: /s/ Daniel M. Wallach   Name: Daniel M. Wallach   Title: Authorized
Signatory  

 

 Page 2 

   

